In Mandamus. On motion for appointment of counsel, motion for evidentiary hearing on writ of habeas corpus, motion for leave to seek- discovery evidence to support mandamus and habeas corpus, motion for leave to hold evidentiary hearing in habeas corpus proceeding, motion to dismiss by Judge McManamon, answer of respondent Warden Christine Money, and motion for an order finding respondents in contempt.
Sua sponte cause dismissed.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.